COYTE, Judge,
concurring in part and dissenting in part.
I agree with the majority in its affirmance of the district court’s conclusion that the department properly suspended and revoked Berry’s driver’s license, and I agree that the trial court should not have given Berry a one-year credit on the five-year revocation of his license. However, the department did not file a cross-appeal in this case, and therefore, the majority opinion has improperly treated the latter issue since it is not properly before us. See Delta v. Thompson, 37 Colo.App. 205, 548 P.2d 1292 (1975); see also Watered Down Farms, Inc. v. Rowe, 39 Colo.App. 169, 566 P.2d 710 (1977), (rev’d on other grounds, 195 Colo. 152, 576 P.2d 172 (1978)). Accordingly, I would affirm the judgment of the trial court in its entirety.